


109 HR 5681 : MARPOL Annex VI Implementation

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 5681
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2006
			Received
		
		
			November 13, 2006
			Read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To authorize appropriations for the Coast
		  Guard for fiscal year 2007, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coast Guard Authorization Act of
			 2006.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Authorization
				Sec. 101. Authorization of appropriations.
				Sec. 102. Authorized levels of military strength and
				training.
				Title II—Coast Guard
				Sec. 201. Appointment of civilian Coast Guard
				judges.
				Sec. 202. Industrial activities.
				Sec. 203. Reimbursement for medical-related travel
				expenses.
				Sec. 204. Commissioned officers.
				Sec. 205. Coast Guard participation in the Armed Forces
				Retirement Home (AFRH) system.
				Sec. 206. Grants to international maritime
				organizations.
				Sec. 207. Emergency leave retention authority.
				Sec. 208. Enforcement authority.
				Sec. 209. Notification.
				Sec. 210. Repeal.
				Sec. 211. Maritime safety for nuclear power facilities located
				adjacent to navigable waters.
				Title III—Shipping and Navigation
				Sec. 301. Vessel size limits.
				Sec. 302. Goods and services.
				Sec. 303. Maritime activities.
				Sec. 304. Seaward extension of anchorage grounds
				jurisdiction.
				Sec. 305. Maritime Drug Law Enforcement Act amendment-simple
				possession.
				Sec. 306. Technical amendments to tonnage measurement
				law.
				Sec. 307. Seamen’s shoreside access.
				Sec. 308. Limitation on maritime liens on fishing
				permits.
				Sec. 309.  Extension of exemption.
				Sec. 310. Documentation of certain fishing vessels.
				Title IV—Miscellaneous Provisions
				Sec. 401. Secure communications program.
				Sec. 402. Certificate of documentation for GALLANT
				LADY.
				Sec. 403. Waiver.
				Sec. 404. Data.
				Sec. 405. Great Lakes Maritime Research Institute.
				Sec. 406. Inspection and certification of permanently moored
				vessels.
				Sec. 407. Competitive contracting for patrol boat
				replacement.
				Sec. 408. Patrol boat report.
				Sec. 409. Actions to address sexual harassment and violence at
				Coast Guard Academy.
				Sec. 410. Cruise ship demonstration project.
				Sec. 411. Crew wages on passenger vessels.
				Sec. 412. Technical corrections.
				Title V—MARPOL Annex VI implementation
				Sec. 501. Short title.
				Sec. 502. References.
				Sec. 503. Definitions.
				Sec. 504. Applicability.
				Sec. 505. Administration and enforcement.
				Sec. 506. Certificates.
				Sec. 507. Reception facilities.
				Sec. 508. Inspections.
				Sec. 509. Amendments to the protocol.
				Sec. 510. Effect on other laws.
				Sec. 511. MARPOL technical corrections.
			
		IAuthorization
			101.Authorization
			 of appropriationsFunds are
			 authorized to be appropriated for fiscal year 2007 for necessary expenses of
			 the Coast Guard as follows:
				(1)For the operation
			 and maintenance of the Coast Guard, $5,680,000,000, of which—
					(A)$24,255,000 is
			 authorized to be derived from the Oil Spill Liability Trust Fund to carry out
			 the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990
			 (33 U.S.C.
			 2712(a)(5));
					(B)$629,000,000 shall
			 be available only for paying for search and rescue programs; and
					(C)$502,000,000 shall
			 be available only for paying for marine safety programs.
					(2)For the acquisition, construction,
			 rebuilding, and improvement of aids to navigation, shore and offshore
			 facilities, vessels, and aircraft, including equipment related thereto,
			 $2,095,861,000, of which—
					(A)$19,800,000 shall
			 be derived from the Oil Spill Liability Trust Fund to carry out the purposes of
			 section 1012(a)(5) of the Oil Pollution Act of 1990, to remain available until
			 expended;
					(B)$1,419,223,000 is authorized for
			 acquisition and construction of shore and offshore facilities, vessels, and
			 aircraft, including equipment related thereto, and other activities that
			 constitute the Integrated Deepwater System; and
					(C)$316,638,000 is authorized for conversion
			 and sustainment of legacy vessels and aircraft, including equipment related
			 thereto, and other activities that constitute the Integrated Deepwater
			 Systems.
					(3)To the Commandant
			 of the Coast Guard for research, development, test, and evaluation of
			 technologies, materials, and human factors directly relating to improving the
			 performance of the Coast Guard’s mission in search and rescue, aids to
			 navigation, marine safety, marine environmental protection, enforcement of laws
			 and treaties, ice operations, oceanographic research, and defense readiness,
			 $24,000,000, to remain available until expended, of which $2,000,000 shall be
			 derived from the Oil Spill Liability Trust Fund to carry out the purposes of
			 section 1012(a)(5) of the Oil Pollution Act of 1990.
				(4)For retired pay
			 (including the payment of obligations otherwise chargeable to lapsed
			 appropriations for this purpose), payments under the Retired Serviceman’s
			 Family Protection and Survivor Benefit Plans, and payments for medical care of
			 retired personnel and their dependents under
			 chapter 55 of title 10,
			 United States Code, $1,063,323,000, to remain available until expended.
				(5)For alteration or
			 removal of bridges over navigable waters of the United States constituting
			 obstructions to navigation, and for personnel and administrative costs
			 associated with the Bridge Alteration Program, $17,000,000.
				(6)For environmental
			 compliance and restoration at Coast Guard facilities (other than parts and
			 equipment associated with operation and maintenance), $12,000,000, to remain
			 available until expended.
				(7)For the Coast Guard
			 Reserve program, including personnel and training costs, equipment, and
			 services, $124,000,000.
				102.Authorized
			 levels of military strength and training
				(a)Active duty
			 strengthThe Coast Guard is authorized an end-of-year strength
			 for active duty personnel of 45,500 for the fiscal year ending on September 30,
			 2007.
				(b)Military
			 training student loadsFor fiscal year 2007, the Coast Guard is
			 authorized average military training student loads as follows:
					(1)For
			 recruit and special training, 2,500 student years.
					(2)For flight
			 training, 125 student years.
					(3)For professional
			 training in military and civilian institutions, 350 student years.
					(4)For officer
			 acquisition, 1,200 student years.
					IICoast
			 Guard
			201.Appointment of
			 civilian Coast Guard judges
				(a)In
			 generalChapter 7 of title 14, United
			 States Code, is amended by adding at the end the following:
					
						153.Appointment of
				judgesThe Secretary may
				appoint civilian employees of the Department in which the Coast Guard is
				operating as appellate military judges, available for assignment to the Coast
				Guard Court of Criminal Appeals as provided for in
				section
				866(a) of title
				10.
						.
				(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
					
						
							153. Appointment of
				judges.
						
						.
				202.Industrial
			 activitiesSection 151 of title
			 14, United States Code is amended—
				(1)by inserting
			 (a) In
			 general.— before All orders; and
				(2)by adding at the
			 end the following:
					
						(b)Orders and
				agreements for industrial activitiesUnder this section, the
				Coast Guard industrial activities may accept orders and enter into reimbursable
				agreements with establishments, agencies, and departments of the Department of
				Defense.
						.
				203.Reimbursement
			 for medical-related travel expenses
				(a)In
			 GeneralChapter 13 of title 14, United
			 States Code, is amended by adding at the end the following:
					
						518.Reimbursement
				for medical-related travel expenses for certain persons residing on islands in
				the continental United StatesIn any case in which a covered beneficiary
				(as defined in section 1072(5) of title 10)
				resides on an island that is located in the 48 contiguous States and the
				District of Columbia and that lacks public access roads to the mainland and is
				referred by a primary care physician to a specialty care provider (as defined
				in section
				1074i(b) of title 10) on the mainland who provides services
				less than 100 miles from the location where the beneficiary resides, the
				Secretary shall reimburse the reasonable travel expenses of the covered
				beneficiary and, when accompaniment by an adult is necessary, for a parent or
				guardian of the covered beneficiary or another member of the covered
				beneficiary’s family who is at least 21 years of
				age.
						.
				(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
					
						
							518. Reimbursement for medical-related
				travel expenses for certain persons residing on islands in the continental
				United
				States.
						
						.
				204.Commissioned
			 officers
				(a)Active duty
			 promotion listSection 42 of title 14, United States
			 Code, is amended to read as follows:
					
						42.Number and
				distribution of commissioned officers on active duty promotion list
							(a)Maximum total
				numberThe total number of Coast Guard commissioned officers on
				the active duty promotion list, excluding warrant officers, shall not exceed
				6,700; except that the Commandant may temporarily increase such number by up to
				2 percent for no more than 60 days following the date of the commissioning of a
				Coast Guard Academy class.
							(b)Distribution
				percentages by grade
								(1)RequiredThe
				total number of commissioned officers authorized by this section shall be
				distributed in grade in the following percentages: 0.375 percent for rear
				admiral; 0.375 percent for rear admiral (lower half); 6.0 percent for captain;
				15.0 percent for commander; and 22.0 percent for lieutenant commander.
								(2)DiscretionaryThe
				Secretary shall prescribe the percentages applicable to the grades of
				lieutenant, lieutenant (junior grade), and ensign.
								(3)Authority of
				secretary to reduce percentageThe Secretary—
									(A)may reduce, as the
				needs of the Coast Guard require, any of the percentages set forth in paragraph
				(1); and
									(B)shall apply that
				total percentage reduction to any other lower grade or combination of lower
				grades.
									(c)Computations
								(1)In
				generalThe Secretary shall compute, at least once each year, the
				total number of commissioned officers authorized to serve in each grade by
				applying the grade distribution percentages established by or under this
				section to the total number of commissioned officers listed on the current
				active duty promotion list.
								(2)Rounding
				fractionsSubject to subsection (a), in making the computations
				under paragraph (1), any fraction shall be rounded to the nearest whole
				number.
								(3)Treatment of
				officers serving outside coast guardThe number of commissioned
				officers on the active duty promotion list serving with other Federal
				departments or agencies on a reimbursable basis or excluded under
				section
				324(d) of title 49 shall not be counted against the total
				number of commissioned officers authorized to serve in each grade.
								(d)Use of numbers;
				temporary increasesThe
				numbers resulting from computations under subsection (c) shall be, for all
				purposes, the authorized number in each grade; except that the authorized
				number for a grade is temporarily increased during the period between one
				computation and the next by the number of officers originally appointed in that
				grade during that period and the number of officers of that grade for whom
				vacancies exist in the next higher grade but whose promotion has been delayed
				for any reason.
							(e)Officers serving
				coast guard academy and reserveThe number of officers authorized
				to be serving on active duty in each grade of the permanent commissioned
				teaching staff of the Coast Guard Academy and of the Reserve serving in
				connection with organizing, administering, recruiting, instructing, or training
				the reserve components shall be prescribed by the
				Secretary.
							.
				(b)Clerical
			 amendmentThe analysis for chapter 3 of such title is amended by
			 striking the item relating to section 42 and inserting the following:
					
						
							42. Number and distribution of
				commissioned officers on active duty promotion
				list.
						
						.
				205.Coast Guard
			 participation in the Armed Forces Retirement Home (AFRH) system
				(a)In
			 generalSection 1502 of the Armed Forces Retirement Home Act of
			 1991 (24 U.S.C.
			 401) is amended—
					(1)by striking
			 paragraph (4);
					(2)in paragraph
			 (5)—
						(A)by striking
			 and at the end of subparagraph (C);
						(B)by striking the
			 period at the end of subparagraph (D) and inserting ; and;
			 and
						(C)by inserting at
			 the end the following:
							
								(E)the Assistant
				Commandant of the Coast Guard for Human
				Resources.
								;
				and
						(3)by
			 adding at the end of paragraph (6) the following:
						
							(E)The Master Chief
				Petty Officer of the Coast
				Guard.
							.
					(b)Conforming
			 amendments(1)Section 2772 of
			 title 10, United States Code, is amended—
						(A)in subsection (a) by inserting
			 or, in the case of the Coast Guard, the Commandant after
			 concerned ; and
						(B)by striking subsection (c).
						(2)Section 1007(i) of title 37, United
			 States Code, is amended—
						(A)in paragraph (3) by inserting
			 or, in the case of the Coast Guard, the Commandant after
			 Secretary of Defense;
						(B)by striking paragraph (4); and
						(C)by redesignating paragraph (5) as
			 paragraph (4).
						206.Grants to
			 international maritime organizationsSection 149 of title
			 14, United States Code, is amended—
				(1)by inserting
			 (a) In
			 general.— before The President ;
			 and
				(2)by adding at the
			 end the following:
					
						(b)Grants to
				international maritime organizationsAfter consultation with the
				Secretary of State, the Commandant may make grants to, or enter into
				cooperative agreements, contracts, or other agreements with, international
				maritime organizations for the purpose of acquiring information or data about
				merchant vessel inspections, security, safety, classification, and port state
				or flag state law enforcement or
				oversight.
						.
				207.Emergency leave
			 retention authority
				(a)In
			 generalChapter 11 of title 14,
			 United States Code, is amended by inserting after
			 section
			 425 the following:
					
						426.Emergency leave
				retention authorityWith
				regard to a member of the Coast Guard who serves on active duty, a duty
				assignment in support of a declaration of a major disaster or emergency by the
				President under the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (42 U.S.C. 5121
				et seq.) shall be treated, for the purpose of
				section
				701(f)(2) of title 10, a duty assignment in support of a
				contingency
				operation.
						.
				(b)Clerical
			 amendmentThe analysis for
			 such chapter is amended by inserting after the item relating to section 425 the
			 following new item:
					
						
							426. Emergency leave retention
				authority.
						
						.
				208.Enforcement
			 authority
				(a)In
			 generalChapter 5 of title 14, United
			 States Code, is amended by adding at the end the following:
					
						99.Enforcement
				authoritySubject to
				guidelines approved by the Secretary, members of the Coast Guard, in the
				performance of official duties, may—
							(1)carry a firearm;
				and
							(2)while at a
				facility (as defined in
				section
				70101 of title 46)—
								(A)make an arrest
				without warrant for any offense against the United States; and
								(B)seize property as
				otherwise provided by
				law.
								.
				(b)Conforming
			 RepealThe first section added to title 46, United States Code,
			 by the amendment made by subsection (a) of section 801 of the Coast Guard and
			 Maritime Transportation Act of 2004 (118 Stat. 1078), and the item relating to
			 such first section enacted by the amendment made by subsection (b) of such
			 section 801, are repealed.
				(c)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
					
						
							99. Enforcement
				authority.
						
						.
				209.NotificationThe Secretary of the department in which the
			 Coast Guard is operating may not transfer the permanent headquarters of the
			 United States Coast Guard Band until at least 180 days after the date on which
			 a plan for such transfer is submitted to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate.
			210.RepealSection 216 of title
			 14, United States Code, and the item relating to such section in the analysis
			 for chapter 11 of such title, are repealed.
			211.Maritime safety for
			 nuclear power facilities located adjacent to navigable waters
				(a)ResponsibilitySection 2 of title 14, United States
			 Code, is amended by inserting before and shall maintain a state of
			 readiness the following: shall administer laws and promulgate
			 and enforce regulations to assure the maritime safety of nuclear power
			 facilities located adjacent to navigable waters of the United States not
			 specifically delegated by law to some other executive
			 department;.
				(b)Cooperation with
			 NRCChapter 7 of such title
			 is amended by inserting after section 147a the following:
					
						147b.Nuclear
				regulatory commission
							(a)In
				generalThe Commandant may
				enter into an agreement with the Chairman of the Nuclear Regulatory Commission
				to enhance the maritime safety of the navigable waters of the United States
				that are located adjacent to a nuclear power plant. Such agreement shall
				provide for—
								(1)the exchange of certain information with
				the Chairman relating to the maritime safety of a nuclear power plant located
				adjacent to the navigable waters of the United States;
								(2)the assignment of
				officers of the Coast Guard to serve as liaisons to the Nuclear Regulatory
				Commission; and
								(3)the provisions of
				equipment and support to, or accept the same from, the Nuclear Regulatory
				Commission.
								(b)Payment or
				reimbursementWith regard to
				any agreement entered into under subsection (a), the Commandant may prescribe
				conditions, including advance payment or reimbursement, under which such
				resources may be
				provided.
							.
				(c)Clerical
			 amendmentThe analysis for chapter 7 of such title is amended by
			 adding at the end the following:
					
						
							147b. Nuclear Regulatory
				Commission.
						
						.
				IIIShipping and
			 Navigation
			301.Vessel size
			 limits
				(a)Length, tonnage,
			 and horsepowerSection 12102 (c)(5) of title 46, United States
			 Code, is amended—
					(1)by inserting
			 and after the semicolon at the end of subparagraph
			 (A)(i);
					(2)by
			 striking and at the end of subparagraph (A)(ii);
					(3)by striking
			 subparagraph (A)(iii);
					(4)by striking the
			 period at the end of subparagraph (B) and inserting ; or;
			 and
					(5)by inserting at
			 the end the following:
						
							(C)the vessel is
				either a rebuilt vessel or a replacement vessel under section 208(g) of the
				American Fisheries Act (title II of division C of
				Public Law
				105–277; 112 Stat. 2681–627) and is eligible for a fishery
				endorsement under section 12108 of this
				title.
							.
					(b)Conforming
			 amendments
					(1)Vessel
			 rebuilding and replacementSection 208(g) of the American
			 Fisheries Act (title II of division C of
			 Public Law
			 105–277; 112 Stat. 2681–627) is amended to read as
			 follows:
						
							(g)Vessel
				rebuilding and replacement
								(1)In
				general
									(A)Rebuild or
				replaceNotwithstanding any
				limitation to the contrary on replacing, rebuilding, or lengthening vessels or
				transferring permits or licenses to a replacement vessel contained in sections
				679.2
				and 679.4 of title 50, Code of Federal
				Regulations, as in effect on the date of enactment of the Coast Guard
				Authorization Act of 2006 and except as provided in paragraph (4), the owner of
				a vessel eligible under subsection (a), (b), (c), (d), or (e) (other than
				paragraph (21)), in order to improve vessel safety and operational efficiencies
				(including fuel efficiency), may rebuild or replace that vessel (including fuel
				efficiency) with a vessel documented with a fishery endorsement under
				section
				12108 of title 46, United States Code.
									(B)Same
				requirementsThe rebuilt or replacement vessel shall be eligible
				in the same manner and subject to the same restrictions and limitations under
				such subsection as the vessel being rebuilt or replaced.
									(C)Transfer of
				permits and licensesEach fishing permit and license held by the
				owner of a vessel or vessels to be rebuilt or replaced under subparagraph (A)
				shall be transferred to the rebuilt or replacement vessel.
									(2)Recommendations
				of north pacific councilThe North Pacific Council may recommend
				for approval by the Secretary such conservation and management measures,
				including size limits and measures to control fishing capacity, in accordance
				with the Magnuson-Stevens Act as it considers necessary to ensure that this
				subsection does not diminish the effectiveness of fishery management plans of
				the Bering Sea and Aleutian Islands Management Area or the Gulf of
				Alaska.
								(3)Special rule for
				replacement of certain vessels
									(A)In
				generalNotwithstanding the requirements of paragraphs (1), (2),
				and (3) of section
				12102(c) of title 46, United States Code, a vessel that is
				eligible under subsection (a), (b), (c), (d), or (e) (other than paragraph
				(21)) and that qualifies to be documented with a fishery endorsement pursuant
				to section 203(g) or 213(g) may be replaced with a replacement vessel under
				paragraph (1) if the vessel that is replaced is validly documented with a
				fishery endorsement pursuant to section 203(g) or 213(g) before the replacement
				vessel is documented with a fishery endorsement under
				section
				12108 of title 46, United States Code.
									(B)ApplicabilityA
				replacement vessel under subparagraph (A) and its owner and mortgagee are
				subject to the same limitations under section 203(g) or 213(g) that are
				applicable to the vessel that has been replaced and its owner and
				mortgagee.
									(4)Special rules
				for certain catcher vessels
									(A)In
				generalA replacement for a covered vessel described in
				subparagraph (B) is prohibited from harvesting fish in any fishery (except for
				the Pacific whiting fishery) managed under the authority of any regional
				fishery management council (other than the North Pacific Council) established
				under section 302(a) of the Magnuson-Stevens Act.
									(B)Covered
				vesselsA covered vessel referred to in subparagraph (A)
				is—
										(i)a vessel eligible under subsection (a),
				(b), or (c) that is replaced under paragraph (1); or
										(ii)a vessel eligible under subsection (a),
				(b), or (c) that is rebuilt to increase its registered length, gross tonnage,
				or shaft horsepower.
										(5)Limitation on
				fishery endorsementsAny vessel that is replaced under this
				subsection shall thereafter not be eligible for a fishery endorsement under
				section
				12108 of title 46, United States Code, unless that vessel is
				also a replacement vessel described in paragraph (1).
								(6)Gulf of Alaska
				limitationNotwithstanding paragraph (1), the Secretary shall
				prohibit from participation in the groundfish fisheries of the Gulf of Alaska
				any vessel that is rebuilt or replaced under this subsection and that exceeds
				the maximum length overall specified on the license that authorizes fishing for
				groundfish pursuant to the license limitation program under part 679 of title
				50, Code of Federal Regulations, as in effect on the date of enactment of the
				Coast Guard Authorization Act of 2006.
								(7)Authority of
				Pacific CouncilNothing in this section shall be construed to
				diminish or otherwise affect the authority of the Pacific Council to recommend
				to the Secretary conservation and management measures to protect fisheries
				under its jurisdiction (including the Pacific whiting fishery) and participants
				in such fisheries from adverse impacts caused by this
				Act.
								.
					(2)Exemption of
			 certain vesselsSection 203(g) of the American Fisheries Act
			 (title II of division C of
			 Public Law
			 105–277; 112 Stat. 2681-620) is amended—
						(A)by inserting
			 and after (United States official number
			 651041);
						(B)by striking
			 , NORTHERN TRAVELER (United States official number 635986), and NORTHERN
			 VOYAGER (United States official number 637398) (or a replacement vessel for the
			 NORTHERN VOYAGER that complies with paragraphs (2), (5), and (6) of section
			 208(g) of this Act); and
						(C)by striking
			 , in the case of the NORTHERN and all that follows through
			 PHOENIX,.
						(3)Fishery
			 cooperative exit provisionsSection 210(b) of the American
			 Fisheries Act (title II of division C of
			 Public Law
			 105–277; 112 Stat. 2681-629) is amended—
						(A)by moving the
			 matter beginning with the Secretary shall in paragraph (1) 2 ems
			 to the right;
						(B)by adding at the
			 end the following:
							
								(7)Fishery
				cooperative exit provisions
									(A)Fishing allowance
				determinationFor purposes of determining the aggregate
				percentage of directed fishing allowances under paragraph (1), when a catcher
				vessel is removed from the directed pollock fishery, the fishery allowance for
				pollock for the vessel being removed—
										(i)shall be based on the catch history
				determination for the vessel made pursuant to
				section
				679.62 of title 50, Code of Federal Regulations, as in effect
				on the date of enactment of the Coast Guard Authorization Act 2006; and
										(ii)shall be
				assigned, for all purposes under this title, in the manner specified by the
				owner of the vessel being removed to any other catcher vessel or among other
				catcher vessels participating in the fishery cooperative if such vessel or
				vessels remain in the fishery cooperative for at least one year after the date
				on which the vessel being removed leaves the directed pollock fishery.
										(B)Eligibility for
				fishery endorsementExcept as provided in subparagraph (C), a
				vessel that is removed pursuant to this paragraph shall be permanently
				ineligible for a fishery endorsement, and any claim (including relating to
				catch history) associated with such vessel that could qualify any owner of such
				vessel for any permit to participate in any fishery within the exclusive
				economic zone of the United States shall be extinguished, unless such removed
				vessel is thereafter designated to replace a vessel to be removed pursuant to
				this paragraph.
									(C)Limitations on
				statutory constructionNothing in this paragraph shall be
				construed—
										(i)to
				make the vessels AJ (United States official number 905625), DONA MARTITA
				(United States official number 651751), NORDIC EXPLORER (United States official
				number 678234), and PROVIDIAN (United States official number 1062183)
				ineligible for a fishery endorsement or any permit necessary to participate in
				any fishery under the authority of the New England Fishery Management Council
				or the Mid-Atlantic Fishery Management Council established, respectively, under
				subparagraphs (A) and (B) of section 302(a)(1) of the Magnuson-Stevens Act;
				or
										(ii)to allow the vessels referred to in clause
				(i) to participate in any fishery under the authority of the Councils referred
				to in clause (i) in any manner that is not consistent with the fishery
				management plan for the fishery developed by the Councils under section 303 of
				the Magnuson-Stevens
				Act.
										.
						(c)Vessel safety
			 standards
					(1)LoadlinesSection 5102(b)(3)
			 of title 46, United States Code, is amended by striking a fishing
			 vessel. and inserting
						
							a fishing vessel
			 unless the vessel is—(A)a rebuilt vessel
				under section 208(g) of the American Fisheries Act (title II of division C of
				Public Law
				105–277; 112 Stat. 2681–627); or
							(B)a replacement
				vessel under such section and the replacement vessel did not harvest fish under
				section 208(a), 208(b), 208(c), or 208(e) of that Act before June 1,
				2006.
							.
					(2)ClassingSection 4503 of
			 title 46, United States Code, is amended—
						(A)in subsection (a)
			 by inserting after A the following: fishing
			 or;
						(B)by adding at the
			 end the following:
							
								(c)Applicability to
				fishing vesselsThis section
				applies to a fishing vessel to which this chapter applies that is—
									(1)a rebuilt vessel
				under section 208(g) of the American Fisheries Act (title II of division C of
				Public Law
				105–277; 112 Stat. 2681-627); or
									(2)a replacement
				vessel under such section and the replacement vessel did not harvest fish under
				section 208(a), 208(b), 208(c), or 208(e) of that Act before June 1,
				2006.
									;
				and
						(C)in the heading for
			 such section by striking Fish and inserting Fishing and fish.
						(d)Conversion to
			 catcher/processor shares
					(1)In
			 general
						(A)Amendment of
			 planNot later than 90 days after the date of enactment of this
			 Act, the Secretary of Commerce shall amend the fishery management plan for
			 Bering Sea/Aleutian Islands King and Tanner Crabs (in this section referred to
			 as the Plan) for the Northern Region (as that term is used in
			 the Plan) to authorize entities affiliated through common ownership to elect on
			 an annual basis to work together to combine any of their catcher vessel owner
			 quota shares for the Northern Region with any of their processor quota shares
			 and to exchange them for newly created catcher/processor owner quota shares for
			 the Northern Region.
						(B)Exchange
			 rateThe entities referred to in subparagraph (A) shall receive
			 under the amendment one unit of newly created catcher/processor owner quota
			 shares in exchange for one unit of catcher vessel owner quota shares and 0.9
			 units of processor quota shares.
						(C)Area of
			 validityEach unit of newly created catcher/processor owner quota
			 shares under this paragraph shall only be valid for the Northern Region.
						(2)Fees
						(A)Local
			 feesThe holder of the newly created catcher/processor owner
			 quota shares under paragraph (1) shall pay a fee of 5.0 percent of the
			 ex-vessel value of the crab harvested pursuant to those shares to any local
			 governmental entities in the Northern Region, that would otherwise have
			 received tax revenues from local raw fish taxes had the exchange authorized by
			 paragraph (1) not occurred.
						(B)State
			 feeThe State of Alaska may collect from the holder of the newly
			 created catcher/processor owner quota shares under paragraph (1) a fee of 1.0
			 percent of the ex-vessel value of the crab harvested pursuant to those
			 shares.
						(3)Landing
			 requirementCrab harvested pursuant to catcher/processor owner
			 quota shares created under this subsection shall be landed in those communities
			 receiving the local governmental entities fee revenue set forth in paragraph
			 (2)(A).
					(4)Periodic Council
			 reviewAs part of its periodic review of the Plan referred to in
			 paragraph (1), the North Pacific Fishery Management Council may review the
			 effect, if any, of this subsection upon communities in the Northern Region. If
			 the Council determines that this section adversely affects the communities, the
			 Council may recommend to the Secretary of Commerce, and the Secretary may
			 approve, such changes to the Plan as are necessary to mitigate those adverse
			 effects.
					(5)Limitation on
			 applicationsParagraph (1) shall apply only with respect to
			 entities that—
						(A)were initially
			 awarded catcher/processor owner quota shares under the Plan; and
						(B)either were
			 initially awarded processor quota shares under the Plan or received such shares
			 under section 417(a) of the Coast Guard and Maritime Transportation Act of 2006
			 (Public Law
			 109–241; 120 Stat. 546).
						302.Goods and
			 servicesSection 4(b) of the
			 Act of July 5, 1884, commonly known as the Rivers and Harbors Appropriation Act
			 of 1884 (33 U.S.C.
			 5(b)), is amended—
				(1)by striking
			 or at the end of paragraph (2)(C);
				(2)by striking the
			 period at the end of paragraph (3) and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(4)sales taxes on
				goods and services provided to or by vessels or watercraft (other than vessels
				or watercraft primarily engaged in foreign
				commerce).
						.
				303.Maritime
			 activitiesNot later than 30
			 days after the date of enactment of this Act, the Commandant of the Coast Guard
			 shall prepare and submit to the Committee on Transportation and Infrastructure
			 of the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report on the use of funds provided to the
			 Alaska Sealife Center from the Oil Spill Liability Trust Fund.
			304.Seaward extension of
			 anchorage grounds jurisdictionSection 7 of the Rivers and Harbors
			 Appropriations Act of 1915 (33 U.S.C. 471) is amended—
				(1)by inserting
			 before The the following:
					
						(a)In
				general
						.
				(2)in subsection (a)
			 (as designated by paragraph (1)) by striking $100; and the and
			 inserting up to $10,000. Each day during which a violation continues
			 shall constitute a separate violation. The;
				(3)by adding at the
			 end the following:
					
						(b)DefinitionAs
				used in this section navigable waters of the United States
				includes all waters of the territorial sea of the United States as described in
				Presidential Proclamation No. 5928 of December 27,
				1988.
						.
				305.Maritime Drug
			 Law Enforcement Act amendment-simple possessionThe Maritime Drug Law Enforcement Act (46
			 U.S.C. App. 1901-1904) is amended by adding at the end the following:
				
					1905.Simple
				possession
						(a)In
				generalAny individual at a
				facility (as defined under
				section
				70101 of title 46, United States Code) or on a vessel subject
				to the jurisdiction of the United States who is found by the Secretary, after
				notice and an opportunity for a hearing, to have knowingly or intentionally
				possessed a controlled substance within the meaning of the Controlled
				Substances Act (21
				U.S.C. 812) shall be liable to the United States for a civil
				penalty of not to exceed $10,000 for each violation. The Secretary shall notify
				the individual in writing of the amount of the civil penalty.
						(b)Determination of
				amountIn determining the amount of the penalty, the Secretary
				shall consider the nature, circumstances, extent, and gravity of the prohibited
				acts committed and, with respect to the violator, the degree of culpability,
				any history of prior offenses, ability to pay, and other matters that justice
				requires.
						(c)Treatment of
				civil penalty assessmentAssessment of a civil penalty under this
				section shall not be considered a conviction for purposes of State or Federal
				law but may be considered proof of possession if such a determination is
				relevant.
						.
			306.Technical
			 amendments to tonnage measurement law
				(a)ApplicationSection 14301(b)(3) of title 46,
			 United States Code, is amended by inserting of United States or Canadian
			 registry after vessel.
				(b)MeasurementSection
			 14302(b) of such title is amended to read as follows:
					
						(b)MeasurementA
				vessel measured under this chapter may not be required to be measured under any
				other
				law.
						.
				(c)Reciprocity for
			 foreign vesselsSubchapter II
			 of chapter 145 of such title is amended by adding at the end the
			 following:
					
						14514.Reciprocity
				for foreign vesselsFor a
				foreign vessel not measured under chapter 143, if the Secretary finds that the
				laws and regulations of a foreign country related to measurement of vessels are
				substantially similar to those of this chapter and the regulations prescribed
				under this chapter, the Secretary may accept the measurement and certificate of
				a vessel of that foreign country as complying with this chapter and the
				regulations prescribed under this
				chapter.
						.
				(d)Dual tonnage
			 measurementSection 14513(c) of such title is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 vessel’s tonnage mark is below the uppermost part of the load line
			 marks, and inserting vessel is assigned 2 sets of gross and net
			 tonnages under this section,; and
						(B)by striking
			 the mark and inserting the vessel’s tonnage mark;
			 and
						(2)in
			 paragraph (2) by striking the period at the end and inserting as
			 assigned under this section..
					(e)Clerical
			 amendmentThe analysis for subchapter II of chapter 145 of such
			 title is amended by adding at the end the following:
					
						
							14514. Reciprocity for foreign
				vessels.
						
						.
				307.Seamen’s shoreside
			 accessEach facility security
			 plan approved under section 70103(c) of title 46,
			 United States Code, shall provide a system for seamen assigned to a vessel at
			 that facility, pilots, and representatives of seamen’s welfare and labor
			 organizations to board and depart the vessel through the facility in a timely
			 manner at no cost to the individual.
			308.Limitation on
			 maritime liens on fishing permits
				(a)In
			 generalSubchapter I of
			 chapter 313 of title 46,
			 United States Code, is amended by adding at the end the following:
					
						31310.Limitation on
				maritime liens on fishing permits
							(a)In
				generalA maritime lien shall
				not attach to a permit that—
								(1)authorizes use of
				a vessel to engage in fishing; and
								(2)is issued under
				State or Federal law.
								(b)Limitation on
				enforcementNo civil action may be brought to enforce a maritime
				lien on a permit described in subsection (a).
							(c)Limitation on
				statutory constructionNothing in subsections (a) and (b) shall
				be construed as imposing any limitation upon the authority of the Secretary of
				Commerce to modify, suspend, revoke, or sanction any Federal fishery permit
				issued by the Secretary of Commerce or to bring a civil action to enforce such
				modification, suspension, revocation, or
				sanction.
							.
				(b)Clerical
			 amendmentThe analysis for such chapter is amended by inserting
			 after the item relating to section 31309 the following:
					
						
							31310. Limitation on maritime liens on
				fishing
				permits.
						
						.
				309. Extension of
			 exemptionSection 3503(a) of
			 title 46, United States Code, is amended by striking 2008 and
			 inserting 2018.
			310.Documentation
			 of certain fishing vesselsSection
			 12102(c)(5) of title 46, United States Code, as amended by
			 section 301(a) of this Act, is amended by adding at the end the
			 following:
				
					(D)the vessel has been issued a permit
				pursuant to part 648.6(a)(2) of title 50, Code of Federal Regulations, and the
				owner of the vessel—
						(i)demonstrates to the Secretary the
				recommendation and approval referred to in subparagraph (B);
						(ii)is required under the endorsement
				to land all harvested fish and processed fish products at a United States port;
				and
						(iii)demonstrates to the Secretary
				that the vessel is in compliance with—
							(I)requirements that otherwise apply under
				section 403 of the Magnuson-Stevens Fishery Conservation and Management Act
				(16 U.S.C.
				1881b) that the vessel carry one or more Federal observers;
				and
							(II)recordkeeping and reporting requirements
				that otherwise apply under part 648.7 of title 50, Code of Federal
				Regulations.
							.
			IVMiscellaneous
			 Provisions
			401.Secure
			 communications programThere
			 is authorized to be appropriated to the Commandant of the Coast Guard
			 $3,000,000 to improve boarding team communications through the use of a
			 cryptographic mesh overlay protocol.
			402.Certificate of
			 documentation for GALLANT LADYSection 1120(c) of the Coast Guard
			 Authorization Act of 1996 (110 Stat. 3977) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 of Transportation and inserting of the department in
			 which the Coast Guard is operating; and
					(B)by striking
			 subparagraph (A) and inserting the following:
						
							(A)the vessel GALLANT
				LADY (Feadship hull number 672, approximately 168 feet in
				length).
							;
					(2)by striking
			 paragraphs (3) and (4) and redesignating paragraph (5) as paragraph (3);
			 and
				(3)in paragraph (3)
			 (as so redesignated) by striking all after shall expire and
			 inserting on the date of the sale of the vessel by the
			 owner..
				403.WaiverNotwithstanding section 27 of the Merchant
			 Marine Act, 1920 (46 U.S.C. App. 883),
			 section 8 of the Act of June 19, 1886 (46 U.S.C. App. 289; 24
			 Stat. 81), and section 12106 of title 46, United
			 States Code, the Secretary of the department in which the Coast Guard is
			 operating may issue a certificate of documentation with a coastwise endorsement
			 for the OCEAN VERITAS (IMO Number 7366805).
			404.DataIn each of fiscal years 2007 and 2008, there
			 is authorized to be appropriated to the Administrator of the National Oceanic
			 and Atmospheric Administration $7,000,000 to acquire through the use of
			 unmanned aerial vehicles data to improve the management of natural disasters,
			 and the safety of marine and aviation transportation.
			405.Great Lakes Maritime
			 Research InstituteSection 605
			 of the Coast Guard and Maritime Transportation Act of 2004 (118 Stat. 1052) is
			 amended—
				(1)in subsection
			 (b)(1)—
					(A)by striking
			 The Secretary of Transportation shall conduct a study that and
			 inserting The Institute shall conduct maritime transportation studies of
			 the Great Lakes region, including studies that;
					(B)in subparagraphs
			 (A), (B), (C), (E), (F), (H), (I), and (J) by striking evaluates
			 and inserting evaluate;
					(C)in subparagraphs
			 (D) and (G) by striking analyzes and inserting
			 analyze;
					(D)by striking
			 and at the end of subparagraph (I);
					(E)by striking the
			 period at the end of subparagraph (J) and inserting a semicolon;
					(F)by adding at the
			 end the following:
						
							(K)identify ways to
				improve the integration of the Great Lakes marine transportation system into
				the national transportation system;
							(L)examine the
				potential of expanded operations on the Great Lakes marine transportation
				system;
							(M)identify ways to
				include intelligent transportation applications into the Great Lakes marine
				transportation system;
							(N)analyze the
				effects and impacts of aging infrastructure and port corrosion on the Great
				Lakes marine transportation system;
							(O)establish and
				maintain a model Great Lakes marine transportation system database; and
							(P)identify market
				opportunities for, and impediments to, the use of United States-flag vessels in
				trade with Canada on the Great Lakes.
							;
				and
					(2)by striking
			 subsection (b)(4) and inserting the following:
					
						(4)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out paragraph (1)—
							(A)$2,100,000 for
				fiscal year 2007;
							(B)$2,200,000 for
				fiscal year 2008;
							(C)$2,300,000 for
				fiscal year 2009;
							(D)$2,400,000 for
				fiscal year 2010; and
							(E)$2,500,000 for
				fiscal year
				2011.
							.
				406.Inspection and
			 certification of permanently moored vesselsAny vessel which has a valid certificate of
			 inspection in effect on the date of enactment of this Act and which is
			 subsequently classified by the Coast Guard as a permanently moored vessel shall
			 remain eligible for a certificate of inspection for an additional 5 years from
			 the expiration date of the certificate of inspection in effect on the date of
			 the reclassification.
			407.Competitive
			 contracting for patrol boat replacementThe Coast Guard may only buy or operate a
			 patrol boat replacement (fast response cutter) if the contract to build the
			 cutter is awarded using a competitive contracting procedure among shipyards in
			 the United States and the management of the competitive contracting procedure
			 is done by the Coast Guard or the primary contractor for the Deepwater Program
			 of the Coast Guard.
			408.Patrol boat
			 reportNot later than 90 days
			 after the date of enactment of this Act the Secretary of the department in
			 which the Coast Guard is operating shall submit to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a report how the Coast Guard
			 plans to manage the annual readiness gap of lost time for 110-foot patrol boats
			 from fiscal year 2007 through fiscal year 2013. The report shall
			 include—
				(1)an identification
			 of assets that may be used to alleviate the annual readiness gap of lost time
			 for such patrol boats;
				(2)a
			 projection of the remaining operational lifespan of the 110-foot patrol boat
			 fleet;
				(3)a
			 description of how extending through fiscal year 2013 the transfer agreement
			 between the Coast Guard and the United States Navy for 5 Cyclone class 179-foot
			 patrol coastal ships would effect the annual readiness gap of lost time for
			 110-foot patrol boats; and
				(4)an estimate of the
			 cost to extend the operational lifespan of the 110-foot patrol boat fleet for
			 each of fiscal years 2007 through 2013.
				409.Actions to address
			 sexual harassment and violence at Coast Guard Academy
				(a)Policy on Sexual
			 harassment
					(1)In
			 generalUnder guidance prescribed by the Secretary of the
			 department in which the Coast Guard is operating, the Commandant of the Coast
			 Guard shall direct the Superintendent of the Coast Guard Academy to prescribe a
			 policy on sexual harassment and violence applicable to the personnel of the
			 Coast Guard Academy.
					(2)Specified
			 programs and proceduresThe policy on sexual harassment and
			 violence prescribed for the Academy under paragraph (1) shall specify the
			 following:
						(A)Programs to
			 promote awareness of the incidence of rape, acquaintance rape, and other sexual
			 offenses of a criminal nature that involve academy personnel.
						(B)Procedures that a
			 cadet should follow in the case of an occurrence of sexual harassment or
			 violence, including—
							(i)a specification of the person or persons to
			 whom the alleged offense should be reported;
							(ii)a
			 specification of any other person whom the victim should contact; and
							(iii)procedures on
			 the preservation of evidence potentially necessary for proof of criminal sexual
			 assault.
							(C)Procedures for
			 disciplinary action in cases of alleged criminal sexual assault involving
			 academy personnel.
						(D)Any other sanction authorized to be imposed
			 in a substantiated case of harassment or violence involving academy personnel
			 in rape, acquaintance rape, or any other criminal sexual offense, whether
			 forcible or nonforcible.
						(E)Required training
			 on the policy for all academy personnel, including the specific training
			 required for personnel who process allegations of sexual harassment or violence
			 involving academy personnel.
						(3)Factors to
			 considerIn prescribing the
			 policy on sexual harassment and violence for the Academy under paragraph (1),
			 the Superintendent shall take into consideration—
						(A)the findings,
			 conclusions, and recommendations of the panel established pursuant to title V
			 of the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law
			 108–11; 117 Stat. 609) to review sexual misconduct allegations
			 at the United States Air Force Academy; and
						(B)the findings, conclusions, and
			 recommendations of other previous reviews and investigations of sexual
			 harassment and violence conducted with respect to the Coast Guard Academy and
			 one or more of the United States Military Academy, the United States Naval
			 Academy, or the United States Air Force Academy.
						(4)DeadlineThe
			 policy required by paragraph (1) shall be prescribed not later than June 1,
			 2007.
					(b)Annual
			 assessment
					(1)In
			 generalThe Secretary shall direct the Superintendent to conduct
			 at the Coast Guard Academy an assessment during the Academy’s program year to
			 determine the effectiveness of the Academy’s policies, training, and procedures
			 on sexual harassment and violence to prevent criminal sexual harassment and
			 violence involving academy personnel.
					(2)Survey of
			 personnelFor the assessment for each academy program year, the
			 Superintendent shall conduct a survey of all academy personnel—
						(A)to measure—
							(i)the incidence, during that program year, of
			 sexual harassment and violence events, on or off the academy reservation, that
			 have been reported to officials of the Academy; and
							(ii)the
			 incidence, in that program year, of sexual harassment and violence events, on
			 or off the academy reservation, that have not been reported to officials of the
			 Academy; and
							(B)to assess the
			 perceptions of academy personnel on—
							(i)the
			 policies, training, and procedures on sexual harassment and violence involving
			 academy personnel;
							(ii)the
			 enforcement of such policies;
							(iii)the incidence of
			 sexual harassment and violence involving academy personnel in such program
			 year; and
							(iv)any
			 other issues relating to sexual harassment and violence involving academy
			 personnel.
							(c)Annual
			 report
					(1)In
			 generalThe Commandant shall
			 direct the Superintendent to submit to the Secretary a report on sexual
			 harassment and violence involving academy personnel for each academy program
			 year.
					(2)Specified
			 matters to be coveredThe
			 annual report for the Academy under paragraph (1) shall contain, for the
			 academy program year covered by the report, the following matters:
						(A)The number of
			 sexual assaults, rapes, and other sexual offenses involving academy personnel
			 that have been reported to academy officials during the program year and the
			 number of the reported cases that have been substantiated.
						(B)The policies,
			 procedures, and processes implemented by the Commandant and the leadership of
			 the Academy in response to sexual harassment and violence involving academy
			 personnel during the program year.
						(C)In the report for
			 the 2008 academy program year, a discussion of the survey conducted under
			 subsection (b), together with an analysis of the results of the survey and a
			 discussion of any initiatives undertaken on the basis of such results and
			 analysis.
						(D)In the report for
			 each of the subsequent academy program years, the results of the annual survey
			 conducted in such program year under subsection (b).
						(E)A plan for the
			 actions that are to be taken in the following academy program year regarding
			 prevention of and response to sexual harassment and violence involving academy
			 personnel.
						(3)Transmittal to
			 SecretaryThe Commandant shall transmit the annual report on an
			 academy under this subsection, together with the Commandant’s comments on the
			 report, to the Secretary and the Board of Visitors of the Academy.
					(4)Transmittal to
			 CongressThe Secretary shall transmit the annual report on the
			 Academy under this subsection, together with the Secretary's comments on the
			 report to, the Committee on Commerce, Science, and Transportation of the Senate
			 and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
					(5)Deadline for
			 2008 reportThe report for the 2008 academy program year shall be
			 submitted to the Commandant not later than June 1, 2009.
					(6)DefinitionIn
			 this subsection, the term academy program year with respect to a
			 year, means the academy program year that ends in that year.
					410.Cruise ship
			 demonstration project
				(a)In
			 generalThe Commandant of the Coast Guard, in cooperation the
			 regional trade association representing the major cruise lines that operate in
			 the Alaska cruise trade, shall conduct a demonstration project on the methods
			 and best practices of the use of smokestack scrubbers on cruise ships that
			 operate in that region.
				(b)AgreementThe
			 Commandant of the Coast Guard may enter into an agreement with the regional
			 trade association referred to in subsection (a), or one or more of its members,
			 to assist in conducting the demonstration project under subsection (a).
				(c)ReportUpon
			 completion of the project described in subsection (a), the Commandant of the
			 Coast Guard shall submit a report on the results of the project to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Commerce, Science, and Transportation of the
			 Senate.
				411.Crew wages on
			 passenger vessels
				(a)Foreign and
			 Intercoastal voyages
					(1)Cap on penalty
			 wagesSection 10313(g) of title 46,
			 United States Code, is amended—
						(A)by striking
			 When and inserting (1) Subject to paragraph (2),
			 when; and
						(B)by adding at the
			 end the following:
							
								(2)The total amount required to be paid
				under paragraph (1) with respect to all claims in a class action suit by seamen
				on a passenger vessel capable of carrying more than 500 passengers for wages
				under this section against a vessel master, owner, or operator or the employer
				of the seamen shall not exceed ten times the unpaid wages that are the subject
				of the claims.
								(3)A class action suit for wages under
				this subsection must be commenced within three years after the later of—
									(A)the date of the end of the last voyage
				for which the wages are claimed; or
									(B)the receipt, by a seaman who is a
				claimant in the suit, of a payment of wages that are the subject of the suit
				that is made in the ordinary course of
				employment.
									.
						(2)DepositsSection
			 10315 of such title is amended by adding at the end the following:
						
							(f)Deposits in
				seaman accountA seaman
				employed on a passenger vessel capable of carrying more than 500 passengers may
				authorize, by written request signed by the seaman, the master, owner, or
				operator of the vessel, or the employer of the seaman, to make deposits of
				wages of the seaman into a checking, savings, investment, or retirement
				account, or other account to secure a payroll or debit card for the seaman
				if—
								(1)the wages
				designated by the seaman for such deposit are deposited in a United States or
				international financial institution designated by the seaman;
								(2)such deposits in
				the financial institution are fully guaranteed under commonly accepted
				international standards by the government of the country in which the financial
				institution is licensed;
								(3)a written wage
				statement or pay stub, including an accounting of any direct deposit, is
				delivered to the seaman no less often than monthly; and
								(4)while on board the
				vessel on which the seaman is employed, the seaman is able to arrange for
				withdrawal of all funds on deposit in the account in which the wages are
				deposited.
								.
					(b)Coastwise
			 voyages
					(1)Cap on penalty
			 wagesSection 10504(c) of such title is amended—
						(A)by striking
			 When and inserting (1) Subject to subsection (d), and
			 except as provided in paragraph (2), when; and
						(B)by inserting at
			 the end the following:
							
								(2)The total amount required to be paid
				under paragraph (1) with respect to all claims in a class action suit by seamen
				on a passenger vessel capable of carrying more than 500 passengers for wages
				under this section against a vessel master, owner, or operator or the employer
				of the seamen shall not exceed ten times the unpaid wages that are the subject
				of the claims.
								(3)A class action suit for wages under
				this subsection must be commenced within three years after the later of—
									(A)the date of the end of the last voyage
				for which the wages are claimed; or
									(B)the receipt, by a seaman who is a
				claimant in the suit, of a payment of wages that are the subject of the suit
				that is made in the ordinary course of
				employment.
									.
						(2)DepositsSection
			 10504 of such title is amended by adding at the end the following:
						
							(f)Deposits in
				seaman accountA seaman
				employed on a passenger vessel capable of carrying more than 500 passengers may
				authorize, by written request signed by the seaman, the master, owner, or
				operator of the vessel, or the employer of the seaman, to make deposits of
				wages of the seaman into a checking, savings, investment, or retirement
				account, or other account to secure a payroll or debit card for the seaman
				if—
								(1)the wages
				designated by the seaman for such deposit are deposited in a United States or
				international financial institution designated by the seaman;
								(2)such deposits in
				the financial institution are fully guaranteed under commonly accepted
				international standards by the government of the country in which the financial
				institution is licensed;
								(3)a written wage
				statement or pay stub, including an accounting of any direct deposit, is
				delivered to the seaman no less often than monthly; and
								(4)while on board the
				vessel on which the seaman is employed, the seaman is able to arrange for
				withdrawal of all funds on deposit in the account in which the wages are
				deposited.
								.
					412.Technical
			 corrections
				(a)Coast Guard and
			 Maritime Transportation Act of 2006Effective with enactment of the Coast Guard
			 and Maritime Transportation Act of 2006 (Public Law 109–241), such Act is
			 amended—
					(1)in section 311(b)
			 (120 Stat. 530) by inserting paragraphs (1) and (2) of before
			 section 8104(o);
					(2)in section
			 603(a)(2) (120 Stat. 554) by striking 33 U.S.C. 2794(a)(2) and
			 inserting 33 U.S.C. 2704(a)(2);
					(3)in section
			 901(r)(2) (120 Stat. 566) by striking the the second place it
			 appears;
					(4)in section 902(c)
			 (120 Stat. 566) by inserting of the United States after
			 Revised Statutes;
					(5)in section 902(e)
			 (120 Stat. 567) is amended—
						(A)by inserting
			 and after the semicolon at the end of paragraph (1);
						(B)by striking
			 and at the end of paragraph (2)(A); and
						(C)by redesignating
			 paragraphs (3) and (4) as subparagraphs (C) and (D) of paragraph (2),
			 respectively, and aligning the left margin of such subparagraphs with the left
			 margin of subparagraph (A) of paragraph (2);
						(6)in
			 section 902(e)(2)(C) (as so redesignated) by striking this
			 section and inserting this paragraph;
					(7)in section
			 902(e)(2)(D) (as so redesignated) by striking this section and
			 inserting this paragraph;
					(8)in section
			 902(h)(1) (120 Stat. 567)—
						(A)by striking
			 Bisti/De-Na-Zin and all that follows through
			 Protection and inserting Omnibus Parks and Public Lands
			 Management; and
						(B)by inserting a
			 period after Commandant of the Coast Guard;
						(9)in section 902(k)
			 (120 Stat. 568) is amended—
						(A)by inserting
			 the Act of March 23, 1906, commonly known as before the
			 General Bridge;
						(B)by striking
			 491) and inserting 494),; and
						(C)by inserting
			 each place it appears before and inserting;
			 and
						(10)in section 902(o)
			 (120 Stat. 569) by striking the period after Homeland
			 Security.
					(b)Title
			 14(1)The
			 analysis for
			 chapter
			 7 of title 14, United States Code, is amended by adding a
			 period at the end of the item relating to section 149.
					(2)The analysis for
			 chapter 17 of title 14,
			 United States Code, is amended by adding a period at the end of the item
			 relating to section 677.
					(3)The analysis for
			 chapter
			 9 of title 14, United States Code, is amended by adding a
			 period at the end of the item relating to section 198.
					(c)Title
			 46(1)The
			 analysis for
			 chapter 81 of title 46,
			 United States Code, is amended by adding a period at the end of the item
			 relating to section 8106.
					(2)Section 70105(c)(3)(C) of such title
			 is amended by striking National Intelligence Director and
			 inserting Director of National Intelligence.
					(d)Deepwater port
			 act of 1974Section 5(c)(2) of the Deepwater Port Act of 1974
			 (33 U.S.C.
			 1504(c)(2)) is amended by aligning the left margin of
			 subparagraph (K) with the left margin of subparagraph (L).
				(e)Oil pollution
			 act of 1990(1)Section 1104(a)(2) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2794(a)(2)) is amended by
			 striking the first comma following $800,000.
					(2)The table of sections in section 2 of
			 such Act is amended by inserting a period at the end of the item relating to
			 section 7002.
					(f)Coast Guard
			 Authorization Act of 1996The table of sections in section 2 of
			 the Coast Guard Authorization Act of 1996 is amended in the item relating to
			 section 103 by striking reports and inserting
			 report.
				VMARPOL Annex VI
			 implementation
			501.Short
			 titleThis title may be cited
			 as the MARPOL Annex VI Implementation
			 Act of 2006.
			502.ReferencesWherever in this title an amendment or
			 repeal is expressed in terms of an amendment to or a repeal of a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of the Act to Prevent Pollution from Ships (33 U.S.C. 1901 et
			 seq.).
			503.DefinitionsSection 2(a) (33 U.S.C. 1901(a)) is
			 amended—
				(1)by redesignating
			 the paragraphs (1) through (12) as paragraphs (2) through (13),
			 respectively;
				(2)by inserting
			 before paragraph (2) (as so redesignated) the following:
					
						(1)Administrator
				means the Administrator of the Environmental Protection
				Agency.
						;
				(3)in paragraph (5)
			 (as so redesignated) by striking and V and inserting V,
			 and VI; and
				(4)in paragraph (6)
			 (as so redesignated) by striking discharge and
			 garbage and harmful substance and
			 incident and inserting discharge,
			 emission, garbage, harmful
			 substance, and incident.
				504.ApplicabilitySection 3 (33 U.S.C. 1902) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and at the end of paragraph (3);
					(B)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(5)with respect to
				Annex VI to the Convention, and to the extent consistent with international
				law, to a ship (other than a ship referred to in paragraph (1)), that—
								(A)is in a port,
				shipyard, offshore terminal, or the internal waters of the United
				States;
								(B)is in the
				territorial sea of the United States as defined in Presidential Proclamation
				5928 of December 27, 1988;
								(C)is in an emission
				control area designated pursuant to section 4; or
								(D)(i)is bound for or
				departing a port, shipyard, offshore terminal, or the internal waters of the
				United States; and
									(ii)is in any other area that the
				Administrator, in consultation with the Secretary, has designated by regulation
				and based on the best available scientific data as being an area from which
				emissions from ships are of concern with respect to protection of public
				health, welfare, or the
				environment.
									;
					(2)in subsection
			 (b)(1) by inserting or (3) after paragraph
			 (2);
				(3)in subsection (b)
			 by adding at the end the following:
					
						(3)With respect to Annex VI to the
				Convention, the head of a Federal department or agency may determine that some
				or all of the requirements under this Act shall apply to one or more classes of
				public vessels operated under the authority of such department or
				agency.
						; and
				
				(4)in subsection
			 (d)—
					(A)by inserting
			 , or the Administrator as authorized by section 4, after
			 Secretary;
					(B)by inserting
			 (or an applicable Annex) after MARPOL Protocol
			 the first place it appears; and
					(C)by inserting
			 and Annex VI after Annex V.
					505.Administration
			 and enforcementSection 4(b)
			 (33 U.S.C.
			 1903(b)) is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (4);
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)In prescribing regulations under this
				section to carry out the provisions of Annex VI to the Convention, the
				Secretary shall consult with the Administrator with respect to Regulations 12
				and 16 of such Annex and with the Administrator and the Secretary of the
				Interior with respect to Regulation 19 of such Annex.
						(3)In addition to the authority the Secretary
				has to prescribe regulations under this section to carry out Annex VI to the
				Convention, the Administrator, in consultation with the Secretary, shall
				prescribe any necessary or desired regulations to carry out Regulations 13, 14,
				15, and 18 of such Annex.
						;
				and
				(3)by adding at the
			 end the following:
					
						(5)No standard issued by any person or
				Federal agency regarding emissions from tank vessels that are subject to
				Regulation 15 of Annex VI to the Convention shall be effective until six months
				after the date on which the Secretary submits a notification to the
				International Maritime Organization that such standard has been
				established.
						.
				
				506.CertificatesSection 5 (33 U.S.C. 1904) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 The and inserting (1) Except as provided in paragraph
			 (2), the; and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)The Administrator shall, and no other
				person may, issue an Engine International Air Pollution Prevention Certificate
				in accordance with Annex VI to the Convention and the International Maritime
				Organization’s Technical Code on Control of Emissions of Nitrogen Oxides from
				Marine Diesel Engines, on behalf of the United States. The issuance of such
				certificates shall be consistent with any applicable requirements under the
				Clean Air Act (42
				U.S.C. 7401 et seq.) and regulations promulgated
				thereunder.
							;
					(2)by striking
			 subsection (b) and inserting the following:
					
						(b)A certificate
				issued by a country that is a party to the MARPOL Protocol has the same
				validity as a certificate issued by the Secretary under this Act or by the
				Administrator under subsection (a)(2).
						;
				and
				(3)in
			 subsection (e) by inserting or the public health or welfare
			 after marine environment.
				507.Reception
			 facilitiesSection 6
			 (33 U.S.C.
			 1905) is amended—
				(1)in subsection (a)
			 by adding at the end the following:
					
						(3)The Secretary, after consulting with
				appropriate Federal agencies, shall establish regulations to require that ports
				and terminals provide reception facilities for receiving ozone depleting
				substances, equipment containing such substances, and exhaust gas cleaning
				residues or ensure that such facilities are available. The regulations shall
				establish criteria for determining the adequacy of reception facilities for
				receiving such substances, equipment, or residues at a port or terminal and
				such additional measures and requirements as are appropriate to ensure such
				adequacy.
						(4)The Secretary may establish
				regulations to certify, and may issue certificates to the effect, that a port’s
				or terminal’s facilities for receiving such substances, equipment, and residues
				from ships are
				adequate.
						;
				(2)in
			 subsection (c)(2)(A) by inserting or (a)(3) after
			 subsection (a)(2);
				(3)by striking
			 subsection (e)(2) and inserting the following:
					
						(2)The Secretary may deny the entry of a
				ship to a port or terminal required by regulations issued under this section to
				provide adequate reception facilities for garbage, ozone depleting substances,
				equipment containing such substances, and exhaust gas cleaning residues if the
				port of terminal is not in compliance with such
				regulations.
						;
				and
				(4)in subsection
			 (f)(1) by striking MARPOL Protocol or the Antarctic Protocol and
			 inserting MARPOL Protocol, the Antarctic Protocol, or this
			 Act.
				508.InspectionsSection 8(f) (33 U.S.C. 1907(f)) is amended to
			 read as follows:
				
					(f)(1)The Secretary may
				inspect a ship to which this Act applies as provided under section 3(a)(5), to
				verify whether the ship is in compliance with Annex VI to the Convention and
				this Act.
						(2)If an inspection under this
				subsection or any other information indicates that a violation has occurred,
				the Secretary may undertake enforcement action under this
				section.
						.
			509.Amendments to
			 the protocolSection 10(b)
			 (33 U.S.C.
			 1909(b)) is amended by striking Annex I, II, or
			 V and by inserting Annex I, II, V, or VI.
			510.Effect on other
			 lawsSection 15
			 (33 U.S.C.
			 1911) is amended to read as follows:
				
					15.Effect on other
				lawsAuthorities,
				requirements, and remedies of this Act supplement and neither amend nor repeal
				any other authorities, requirements, or remedies conferred by any other
				provision of law. Nothing in this Act shall limit, deny, amend, modify, or
				repeal any other authority, requirement, or remedy available to the United
				States or any other person, except as expressly provided in this
				Act.
					.
			511.MARPOL
			 technical correctionsSubsections (a), (b), and (d) of section 9
			 (33 U.S.C.
			 1908(a), (b), and (d)) are amended by striking the second comma
			 after MARPOL Protocol each place it appears.
			
	
		
			Passed the House of
			 Representatives September 28, 2006.
			Karen L. Haas,
			Clerk.
		
	
